Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed May 31, 2022 is acknowledged.  Claims 1-2, 4 and 11 are amended. Now, Claims 1-13 are pending.

2.	Claim rejection(s) under 35 USC 112 in the previous Office Action (Paper No. 20220326) is/are removed.

Allowable Subject Matter
3.	Claims 1-13 are allowed.

4.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Nagase (US 2010 0036081) 
Nagase discloses a diamine compound containing a phosphorylcholine group represented by Formula (I) and a polymer (e.g., a polyamide, polyimide, polyurethane, etc.) derived therefrom. ([0014]-[0019] and [0055]-[0074]) However, Nagase does not teach or fairly suggest the presently claimed a) compound represented by Formula (1) set forth in Claim 1; and b) polymer containing a structure unit represented by Formula (2) set forth in Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
June 16, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765